            Case 4:19-cv-00017-KGB Document 40 Filed 11/19/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION


AMERICAN ATHEISTS, INC.;                                                    PLAINTIFFS
BETTY JO FERNAU;
CATHERINE SHOSHONE;
ROBERT BARRINGER; AND
KAREN DEMPSEY


VS.                                  CASE NO. 4:19-CV17-RGB


STANLEY JASON RAPERT, IN HIS                                                DEFENDANT
INDIVIDUAL AND OFFICIAL CAPACITY


        PLAINTIFFS’ MOTION FOR RULE 16 FRCP PRE-TRIL CONFERENCE
       Comes now, the defendants and move that this Court order a pretrial conference pursuant

to Rule 16 (a)(1-3) of the FRCP and for grounds state:

       1.       This matter was filed on January 8, 2019 (Docket No. 1).

       2.       On January 14, 2019, Defendant Rapert filed a motion to dismiss the claims against

him in his individual capacity (Docket No. 12).

       3.       This Court held a hearing on January 15, 2019, on the Plaintiffs’ Motion for

Temporary Restraining Order and Motion for Preliminary Injunction (Docket No.13).

       4.       On January 30, 2019, Defendant Rapert filed an answer in his official capacity

(Docket No. 21).

       5.       On September 30, 2019, the Court issued its Order denying the Motion for

Temporary Restraining Order, as well as denying Defendant Rapert’s Motion to Dismiss. The

Court further ordered that Defendant Rapert, as well as Plaintiffs, shall have 14 days from the date
              Case 4:19-cv-00017-KGB Document 40 Filed 11/19/20 Page 2 of 4




of the Order to file proposed Reply Briefs. The Court ordered Defendant, Rapert to supplement

his Motion regarding qualified immunity (Docket No. 27).

         6.       On October 2, 2019, Plaintiffs filed their Reply to Defendants response (Docket

No. 28).

         7.       Defendant Rapert filed no pleadings in response to the Court’s September 30, 2019

Order.

         8.       On November 8, 2019, Plaintiffs filed for Entry of Default as to Defendant, Rapert,

in his individual capacity (Docket No. 29).

         9.       On November 22, 2019, Defendant Rapert, filed his Response to Plaintiffs’ Motion

for Entry of Default (Docket No. 29).

         10.      On November 29, 2019, Plaintiffs filed a Motion for Leave to file Reply Brief

(Docket No. 32).

         11.      On April 22, 2020, Plaintiffs informed the Court via a letter (Docket No. 34) that

they were “willing to consent to Defendant Rapert adopting [Docket No. 21] word-for-word as his

answer to Plaintiffs’ claims against him in his individual capacity in the above-referenced matter

and to the denial of Plaintiffs’ Motion for Entry of Default as moot. Plaintiffs further requested

that the Court direct the Clerk to issue an Initial Scheduling Order pursuant to L.R. 16.1.

         12.      On April 23, 2020, the Court issued its Order granting Plaintiffs’ Motion for Leave

to File a Reply Brief, within 10 days from the entry of the Order (Docket No. 35). The Court

further directed Defendant Rapert to adopt word-for-word his official capacity answer, in the

claims against him in his individual capacity and denied the Plaintiffs’ Motion for Entry of Default

as moot. The Court directed Defendant Rapert, if he intended to dismiss any claims other than
           Case 4:19-cv-00017-KGB Document 40 Filed 11/19/20 Page 3 of 4




Plaintiffs’ First Amendment free speech and right to petition claims on the basis of qualified

immunity, to do so within 14 days of entry of the Order (Docket No. 35).

       13.     On April 24, 2020, Plaintiffs filed their Reply (Docket No. 36), to Defendant

Rapert’s response to the Motion for Entry of Default (Docket No. 24).

       14.     On May 7, 2020, Defendant, in his individual capacity, filed his Supplemental

Motion to Dismiss (Docket No. 37).

       15.     On May 15, 2020, Plaintiffs filed their Response in Opposition to Defendant,

Rapert, Supplemental Motion to Dismiss (Docket No. 38).

       16.     On May 21, 2020, Defendant Rapert filed a Motion for Leave to File a Reply Brief

in support of his Supplemental Motion to Dismiss (Docket No. 37), with attached Reply (Docket

No. 39).

       17.     This matter has been pending since January 8, 2019, and there has been no Pre-trial

Conference and no Scheduling Order.

       18.     The purpose of a Rule 16 Pre-trial Conference is to (1) expedite disposition of the

action; (2) establish early and continuing control so that the case will not be protracted because of

lack of management, and; (3) discourage wasteful pre-trial activities.

       19.     This matter’s history and current states are appropriate for the Court to issue a Rule

16 Pre-trial Conference Order.

       WHEREFORE, Plaintiffs pray that the Court order that a Rule 16 Pre-trial Conference be

scheduled.
Case 4:19-cv-00017-KGB Document 40 Filed 11/19/20 Page 4 of 4




                                 Respectfully Submitted,

                           By:   Geoffrey T. Blackwell
                                 Pro hac vice
                                 N.J. Bar No. 120332014
                                 Pa. Bar No. 319778
                                 American Atheists, Inc.
                                 1100 15th St. NW
                                 Fourth Floor
                                 Washington, D.C. 20005
                                 Email: legal@atheists.org
                                 Phone: (908) 276-7300, ext. 310

                                 Philip E. Kaplan
                                 Ark. Bar No. 68026
                                 CROSS, GUNTER, WITHERSPOON
                                 & GALCHUS, P.C.
                                 500 President Clinton Avenue, Suite 200
                                 Post Office Box 3178 (72203)
                                 Little Rock, Arkansas 72201
                                 Telephone: (501) 371-9999
                                 Facsimile: (501) 371-0035
                                 E-mail: pkaplan@cgwg.com

                                 Counsel for Plaintiffs
